In the
                    Court of Appeals
            Second Appellate District of Texas
                     at Fort Worth
                   ___________________________
                        No. 02-19-00475-CV
                   ___________________________

                  LARRY JOE MORGAN, Appellant

                                    V.

 GOVERNOR GREG ABBOTT, JUDGE GEORGE GALLAGHER, DAVID C.
HAGERMAN, BENSON VARGHESE, SHAREN WILSON, WILLIAM STANLEY
 HARRIS, JUSTICE JAMES T. CAMPBELL, JUSTICE MACKEY HANCOCK,
 JUSTICE PATRICK A. PIRTLE, JUDGE JOHN P. CHUPP, LISA MORTON,
             AND WALWORTH BURGE, M.D., Appellees


                On Appeal from the 48th District Court
                       Tarrant County, Texas
                   Trial Court No. 048-306563-19


            Before Wallach, J.; Sudderth, C.J.; and Gabriel, J.
                  Per Curiam Memorandum Opinion
                            MEMORANDUM OPINION

       Appellant Larry Joe Morgan filed a notice of appeal from the trial court’s final

judgment dismissing his claims against Appellees and ordering that he take nothing on

his claims. However, Appellant is on the list of vexatious litigants subject to prefiling

orders that is compiled by the Office of Court Administration of the Texas Judicial

System.     See Tex. Civ. Prac. & Rem. Code Ann. § 11.104; see generally

http://www.txcourts.gov/judicial-data/vexatious-litigants. A clerk of a court may not

file an appeal presented, pro se, by a vexatious litigant who is subject to a prefiling order

unless the litigant obtains an order from the appropriate local administrative judge

permitting the filing. See Tex. Civ. Prac. & Rem. Code Ann. § 11.103.

       On January 10, 2020, we notified Appellant that he had not provided this court

with an order from the local administrative judge permitting the filing of this appeal.

We cautioned Appellant that we would dismiss this appeal unless he provided this court

with such an order on or before January 30, 2020. In response to our notice, we

received “Appellant’s Second Motion for Appeal.” In that document, Appellant asserts

that he had objected in the trial court to the appointment of a visiting judge to hear

various motions filed by the parties, including Appellees’ motions to dismiss. He has

not, however, provided this court with an order permitting him to file this appeal.

Accordingly, we dismiss the appeal. See Tex. R. App. P. 42.3, 43.2(f).

                                                         Per Curiam

Delivered: April 30, 2020
                                             2